Case 1:19-cv-09466-AT Document 27 Filed 04 a
USDC SDNY

\\\ Vi N 1X0 N NIXO N PEAB DOCUMENT
— = ATTORNEYS |’ REECTRONICALLY FILED
z=

 

yz NIXONPEABL DOC #: ——————S—SS EEE
“I \ p EABODY eNvONPEA H DATE FILED: 6/4/2020

Jericho, NY 11753-2728
516-832-7500

June 4, 2020

VIA ECF & ELECTRONIC MAIL

 

Honorable Analisa Torres, U.S.D.J.

United States District Court for the
Southern District of New York

500 Pearl Street

New York, New York 10007

RE: Bruce Osborne & Allen Sneed v. Iowa Sports Management, Inc., et al
Docket No.: 1:19-cv-09466 (AT) (RWL)

Dear Judge Torres:

This firm represents Iowa Sports Management, Inc. and Jon Ostrowski (collectively,
“Defendants”) in connection with the above-referenced matter. We write jointly with Amit
Kumar, Esq., counsel for the plaintiffs Bruce Osborne and Allen Sneed (collectively,
Plaintiffs”) (Defendants and Plaintiffs collectively referred to herein as the “Parties”), pursuant
to Your Honor’s Individual Rule LC. and in response to Your Honor’s April 2, 2020 Order
(Docket No. 25).

The Parties agreed to participate in the Southern District’s mediation program (Docket
No. 18) following Defendants’ filing of their request for a Pre-Motion Conference with respect
to Defendants’ motion to dismiss and/or compel arbitration (Docket No. 14). The Southern
District’s Mediation Office subsequently assigned Robert B. Weintraub, Esq. as the mediator,
and the Parties scheduled a mediation with Mr. Weintraub for March 24, 2020. However, due to
the COVID-19 restrictions placed upon the Parties, their counsel, and the Court, the mediation
was rescheduled with Mr. Weintraub for May 18, 2020 and subsequently rescheduled for July
15, 2020.

Due to this necessary rescheduling, the Parties respectfully request an adjournment of the

Initial Conference currently scheduled for June 11, 2020, as well as the corresponding deadline
to submit a joint letter and proposed Case Management Plan so that the Parties may pursue

4819-7489-1455 1
Case 1:19-cv-09466-AT Document 27 Filed 06/04/20 Page 2 of 2

Honorable Analisa Torres
June 4, 2020

Page 2

NIXON PEABODY LLP
ATTORNEYS AT LAW

NIXONPEABODY.COM
@NIXONPEABODYLLP

settlement of this matter via mediation. The Parties respectfully request that the Court grant the
instant request by adjourning the Initial Conference to a date following the scheduled July 15,
2020 mediation. There have been two (2) previous requests for such an adjournment (Docket
Nos. 21 and 24), which Your Honor granted (Docket Nos. 22 and 25).

Should Your Honor deny the Parties’ instant request for an adjournment, Defendants

request that the Court schedule a telephonic pre-motion conference in connection with
Defendants’ anticipated motion to dismiss and/or compel arbitration in lieu of requiring the
Parties to submit a joint letter and proposed Case Management Plan and to appear for an Initial
Conference.

Should Your Honor have any questions or require any additional information, we are

available at the Court’s convenience.

GRANTED.
11:20 a.m. By July 29, 2020, the parties shall submit their joint letter and proposed case management plan.

Respectfully submitted,

NIXON PEABODY LLP LAW OFFICES OF WILLIAM CAFARO

/s/ Justin A. Guilfoyle /s/ Amit Kumar

Justin A. Guilfoyle, Esq. Amit Kumar, Esq.

The initial pretrial conference scheduled for June 11, 2020 is ADJOURNED to August 5, 2020, at

SO ORDERED.

Dated: June 4, 2020 O}-

New York, New York ANALISA TORRES

 

United States District Judge

4819-7489-1455 1
